DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 & 15 under 35 USC § 102(b) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over KLINKNER et al. [US 2009/0157599 A1], hereinafter referred to as KLINKNER, in view of CHOWDHURY et al. [US 2006/0173817 A1, hereinafter referred to as CHOWDHURY.

Regarding claims 1 & 15, KLINKNER teaches a system comprising a clustering component, e.g., a segmenter 204 (KLINKNER, ¶ 0036), and a non-transitory computer readable medium comprising computer executable instructions that when executed by a processor to perform a method (KLINKNER, ¶¶ 0038 & 0039). The method as taught in KLINKNER reads on the features of claims 1, 15 & 19 as shown below.

CLAIMS 1 & 15
A method, comprising:
evaluating a set of queries to identify query information for queries within the set of queries;



evaluating the queries as query pairs utilizing a goal classifier to determine common goal probabilities for the query pairs based upon the query information;


grouping one or more query pairs associated with one or more common goal probabilities exceeding a goal probability threshold into a plurality of goal clusters;
evaluating the plurality of goal clusters as goal cluster pairs utilizing a mission classifier to determine common mission probabilities for the goal cluster pairs, 

wherein the plurality of goal clusters comprises at least a first goal cluster comprising two or more first query pairs and a second goal cluster comprising two or more second query pairs;

grouping the first goal cluster and the second goal cluster, of a first goal cluster pair of the goal cluster pairs, into a first mission cluster based upon a first common mission probability, for the first goal cluster pair, exceeding a mission probability threshold, wherein the first mission cluster is associated with two or more query pairs, 
wherein the first common mission probability for the first goal cluster pair is indicative of the first goal cluster and the second goal cluster corresponding to a first common mission; and
generating a query-goal-mission structure for the set of queries based upon the plurality of goal clusters and the first mission cluster, 

at least some of the method implemented via a processor.
KLINKNER et al.
A method, comprising:
queries in a search query log is analyzed (KLINKNER, ¶¶ 0033 & 0046), wherein query 
features of query pairs in the search query log are analyzed to determine lev, lengthratio, and prisma probabilities based on query features using a decision tree as in FIG. 11 (KLINKNER, ¶¶ 0053[Wingdings font/0xE0]0056 & 0067);   
the query pairs are grouped into a plurality of goal groups based on the edit distance lev that goes beyond a threshold (KLINKNER, FIGS. 9 & 11 & ¶ 0067);
query pairs of the plurality of goal groups are analyzed to determine wordr, prisma, entropy_X_q1, and peos_q1 probabilities using a decision tree as shown in FIG. 12 (KLINKNER, ¶¶ 0053[Wingdings font/0xE0]0056 & 0067), 
wherein the plurality of goal groups represented by GOAL-1, GOAL-2 & GOAL-3… includes at least GOAL-1 comprising at least two query pairs and GOAL-2 comprising at least two query pairs as shown in TABLE 1 (KLINKNER, ¶ 0023);

wherein the probability wordr for the group of pair [GOAL-1 & GOAL-2] indicates that GOAL-1 & GOAL-2 corresponding to MISSION 1 (KLINKNER, FIGS. 9 & 12 & ¶¶ 0053[Wingdings font/0xE0]0056 & 0067); and  
a hierarchy structure is generated for the queries in the search query log based on the plurality of goal groups and MISSION 1 (KLINKNER, FIG. 1, ¶¶ 0022 & 0023),
wherein the method is implemented by a processor (KLINKNER, ¶ 0040).


KLINKNER does not teach that at least one of the first common mission probability is based upon a number of queries in at least one of the first goal cluster or the second goal cluster; or at least one common goal probability, of the one or more common goal probabilities, is based upon at least one of a number of queries in the set of queries or a number of search results retrieved responsive to a search query.
one common goal probability is based upon a number of search results retrieved responsive to a search query, e.g., a probability is defined based on a number of received search results in response to a query (CHOWDHURY, ¶ 0099).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHOWDHURY into KLINKNER in order to manage a probability of search query. 

Regarding claim 3, KLINKNER further discloses the step of determining user satisfaction with a search utilizing the query-goal-mission structure (KLINKNER, ¶ 0017).

Regarding claim 4, KLINKNER further discloses the steps of evaluating the query information to determine features for the query pairs (KLINKNER, ¶¶ 0046, 0053[Wingdings font/0xE0]0057); and comparing the features to determine the common goal probabilities for the query pairs (KLINKNER, ¶¶ 0046, 0053[Wingdings font/0xE0]0057).

Regarding claim 5, KLINKNER further discloses that the features comprising at least one of: a query-pair local feature, a query-pair global feature, a query term-pair global feature, or a desktop query term-pair feature (KLINKNER, ¶¶ 0046, 0053[Wingdings font/0xE0]0057).

Regarding claim 6, KLINKNER further discloses the step of determining the first common mission probability based upon one or more times between queries in at least one of the first goal cluster or the second goal cluster (KLINKNER, ¶ 0051).

Regarding claim 7, KLINKNER further discloses the step of optimizing a search ranking model utilizing the query-goal-mission structure (KLINKNER, ¶ 0032).


identifying a first set of features for the query pairs (KLINKNER, ¶ 0054); and 
utilizing the first set of features to determine the common goal probabilities for the query pairs (KLINKNER, ¶ 0054); and 
the evaluating the goal clusters comprising: 
identifying a second set of features for the goal cluster pairs (KLINKNER, ¶ 0056); and 
utilizing the second set of features to determine the common mission probabilities for the goal cluster pairs (KLINKNER, FIG. 10 & 11, ¶¶ 0056), 
where the first set of features is different than the second set of features (KLINKNER, ¶¶  0054 & 0056). 

Regarding claim 9, KLINKNER further discloses a linear model with Akaike Information Criterion (KLINKNER, ¶ 0049), and 
the evaluating the query information to determine features for the query pairs comprising: 
evaluating the query information for the query pairs utilizing the goal classifier to determine an aspect for the query pairs (KLINKNER, ¶ 0054); and 
select a first feature, but not a second feature, based upon the aspect (KLINKNER, ¶ 0054).

Regarding claim 10, KLINKNER further discloses that the query information being indicative of a data sparseness concern (KLINKNER, ¶ 0017), and 
the method comprising: 
identifying the set of queries from a mobile search log (KLINKNER, ¶¶ 0046, 0053 & 0054); 
evaluating the query information associated with the goal clusters to identify data sparseness (KLINKNER, ¶¶ 0050 & 0051); and 
utilizing a desktop query term pair global feature to determine a common mission probability (KLINKNER, ¶¶ 0058[Wingdings font/0xE0]0061).

Regarding claim 11, KLINKNER further discloses the steps of: 
evaluating the query information to identify a number of long tail queries (KLINKNER, ¶ 0056); and 
responsive to the number of long tail queries exceeding a long tail query threshold, utilizing a query term pair global feature, but not a query pair global feature, to determine the common goal probabilities from the query information (KLINKNER, FIG. 12 & ¶ 0067).

Regarding claim 12, KLINKNER further discloses that the set of queries contains queries associated with a cross-device search session (KLINKNER, ¶ 0033).

Regarding claim 13, KLINKNER further discloses the steps of:
training the goal classifier and the mission classifier to generate machine-learned rules for query classification (KLINKNER, ¶¶ 0045[Wingdings font/0xE0]0047), 
the training comprising: 
evaluating a search log to identify a training dataset (KLINKNER, ¶ 0046);
labeling the training data set to generate a ground truth dataset (KLINKNER, ¶ 0049); 
extracting features from the training dataset to generate a list of features (KLINKNER, ¶ 0023); and
training at least one of the goal classifier or the mission classifier on the ground truth dataset to generate machine-learned rules for grouping queries into goal clusters and goal clusters into mission clusters (KLINKNER, ¶¶ 0045[Wingdings font/0xE0]0047 & ¶¶ 0023[Wingdings font/0xE0]0024). 

ranking search results utilizing the query-goal-mission structure (KLINKNER, ¶ 0031).

Claim 16 & 17 includes optional features. Therefore, whether KLINKNER & CHOWDHURY disclose the features of claims16 & 17, KLINKNER & CHOWDHURY teachings still read on the claimed invention.

Regarding claim 18, KLINKNER further discloses a search assistance component configured to at least one of: identify an event recommendation based upon the query-goal-mission structure (KLINKNER, ¶¶ 0016 & 0017); identify content associated with a product or service based upon the query-goal-mission structure; or rank search results based upon the query-goal-mission structure.

Allowable Subject Matter
Claims 19-20 are allowed.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 28, 2021